TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-06-00470-CR



                                   Richard Gonzalez, Appellant

                                                   v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
         NO. CR-05-786, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                             MEMORANDUM OPINION

               Richard Gonzalez seeks to appeal from a judgment of conviction for aggravated

sexual assault. The trial court has certified that this is a plea bargain case and Gonzalez has no right

of appeal. The court has further certified that Gonzalez waived the right of appeal. See Tex. R. App.

P. 25.2(a)(2); Blanco v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000); see also Monreal v.

State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003).

               The appeal is dismissed. Tex. R. App. P. 25.2(d).




                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: November 3, 2006

Do Not Publish